 472DECISIONSOF NATIONAL LABOR RELATIONS BOARDFederated Answering Service,a Division of Sher-wood Diversified Services,Inc.andUnitedTelephone Answering and Communication Serv-ice Union,Local 780. Cases2-CA-19496-1, 2-CA-19496-2, and 2-CA-19496-410 February 1986ORDER REMANDINGBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONOn 9 July 1984 Administrative Law Judge JoelP.Biblowitz issued a decision in this proceeding.The Respondent filed exceptions and a supportingbrief, and the General Counsel and the ChargingParty filed cross-exceptions and briefs in support oftheir cross-exceptions and in response to the Re-spondent's exceptions. The Respondent also filedan answering brief to the cross-exceptions of theGeneral Counsel and the Charging Party.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The judge concluded, inter alia, that MarilynMcGuire did not act as the Respondent's agentwhen she assumed her role as a primary leader ofthe decertificationmovement. However, we findthat the judge failed to consider certain relevantevidence in reaching this conclusion.We first notethat the judge did not consider the findings hemade with respect to Vice President Paul Wala-sek's conversation with employee Debby King. Inthat conversation, according to the credited testi-mony, Walasek told King that meetings would beheld to discuss the Union, that she would be askedto sign the decertification petition, thatMcGuirewould be speaking to her, and that the Unionwould be eliminated by 1 June. Soon therafterMcGuire arranged the meetings and King signedthe petition in McGuire's presence.We also note that the judge did not make credi-bility resolutions or other findings with respect toemployeeLindaMcKiever's conversationwithMcGuire on 7 March 1983.3 McKiever testifiedthatManager JaniceWatts introduced her toMcGuire and told her that McGuire wanted tospeak with her. According to McKiever, McGuirethen promised her benefits and asked her to signthedecertificationpetition.McGuire disputesMcKiever's version of the incident.In addition, we note that the judge did not makecredibility resolutions or other findings with re-spect to employee Eleanor Wilson's conversationswithMcGuire on 3 March. Wilson testified that'Unless otherwise specified,all dates hereinrefer to 1983.Walasek told her that McGuire wanted to see her,and that McGuire then took her to lunch, askedher to list employees who might support decertifi-cation,and encouraged her to help Walasek.McGuire and Walasek dispute Wilson's version ofthe incident.We find that all of these incidents are relevant todeterminingwhetherMcGuire acted as the Re-spondent's agent.We shall therefore remand thisproceeding to the judge to make findings concern-ing the incidents involving Linda McKiever andEleanor Wilson. We also instruct the judge to con-siderwhether McGuire acted as the Respondent'sagent in light of these findings, his previous find-ingsconcerningWalasek'sconversationwithDebby King, and the other evidence which he con-sidered in his decision.In view of his conclusion that McGuire was notan agent, the judge found it unnecessary to makecredibility resolutions and other findings concern-ingMcGuire's allegedly unlawful conduct at theemployee meetings on 7 and 8 March, and con-cerning her allegedly unlawful conversations withindividual employees.We instruct the judge tomake such findings in the event that he finds thatMcGuire acted as the Respondent's agent. Even inthe event that he reaffirms his conclusion thatMcGuire was not an agent, we instruct him tomake findings, in the alternative, concerning her al-legedly unlawful conduct.We also instruct the judge to issue a supplemen-taldecision and recommended Order setting forthhis findings and conclusions.We shall not orderthe taking of new evidence, and we instruct thejudge to base his findings and conclusions on evi-dence which already has been adduced. After theissuance of the supplemental decision and recom-mended Order, the provisions of Section 102.46 ofthe Board's Rules and Regulations shall apply.2ORDERIt is ordered that this proceeding be remanded toAdministrative Law Judge Joel P. Biblowitz tomake findings and conclusions concerning the inci-dents involvingLindaMcKiever and EleanorWilson, and to consider whether McGuire acted asthe Respondent's agent in light of these findings,his previous findings concerning Walasek's conver-sationwith Debby King, and the other evidencewhich he considered in his decision.IT IS FURTHER ORDERED that the judge makefindings and conclusions with respect to McGuire'sallegedly unlawful conduct.aWe shall reach the otherissues inthis proceeding after the judge hasissued a supplemental decisionand recommended Order.278 NLRB No. 75 SHERWOOD DIVERSIFIED SERVICES473IT IS FURTHER ORDERED that the judge issue awhich the provisions of Section 102.46 of thesupplemental decision and recommended Order, toBoard's Rules and Regulations, shall apply.